Citation Nr: 1416665	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her fiancé, daughter, and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1981 to June 1984.  She also had a period of active duty service from October 1985 to July 1986 that was determined to be other than honorable.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The January 2010 rating decision declined to reopen the Veteran's claims for service connection for PTSD and depression.  In February 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in July 2010.

In March 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  The Veteran submitted additional evidence in the form of March 2012 letter from a treating VA physician and VA medical records dated from December 2010 to March 2012 at her hearing.  However, in a March 2012 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

The Board notes that the RO separated the Veteran's claims to reopen as one for PTSD and one for depression.  However, the Court of Appeals for Veterans Claims has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD and depression herein, the Board has recharacterized the issue regarding the merits of the Veteran's claims as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and bipolar disorder (as reflected on the title page). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The April 2006 rating decision that denied service connection for PTSD and depression was not appealed and is final.  

2.  Some of the evidence received since the April 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for PTSD and depression.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, anxiety disorder, bipolar disorder, and adjustment disorder, was caused by personal assaults that occurred during her active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, anxiety disorder, bipolar disorder, and adjustment disorder, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 1113, 11137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for PTSD and depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for PTSD and depression was originally denied by a rating decision in April 2006.  The RO denied the PTSD claim, in part, because the record did not provide adequate evidence that the claimed stressor of in-service rape occurred.  The RO denied the depression claim, in part, because there was no evidence of treatment or complaints for a psychological disability in service.  The relevant post-service medical evidence included VA medical records reflecting treatment for PTSD and major depressive disorder and lay statements from the Veteran's fellow service members reporting that she had confided in them about the rapes after they had occurred and attesting to her behavioral changes in service.     

In July 2009, the Veteran filed her request to reopen the claims for service connection for PTSD and depression.  In the January 2010 rating decision on appeal, the RO declined to reopen the Veteran's claims.  However, in a June 2010 Statement of the Case, the RO reopened the Veteran's claims for service connection, re-characterized the issue as a claim for an acquired psychiatric disorder, and denied the claim on the merits.    

The evidence received subsequent to the November 2006 rating decision includes, in relevant part, VA and private medical records dated from April 2009 to March 2012, undated lay statements from the Veteran's friends, a March 2012 travel board hearing transcript, and the Veteran's statements.  

As pertinent here, the Veteran testified at her March 2012 hearing that although she had been afraid to directly seek psychiatric treatment in service right after her rapes, the number of rapes she endured had caused her to have "female problems" afterwards.  As a result, she had repeatedly sought in-service treatment for abdominal and pelvic pain after the rapes.  She indicated that in seeking treatment for abdominal and pelvic pain, she was "crying out for help" and hoped that the physicians who were treating her symptoms would recognize "what [she] needed."  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the Veteran's lay testimony provided additional details regarding some of the in-service effects of her rapes.  The Board finds that the Veteran's new lay statements constitute additional evidence that her in-service stressor occurred and that she was indirectly attempting to seek psychiatric treatment in service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for PTSD and depression.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be established for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2013).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Because the veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(5) (2013).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

In the present case, the Board finds that the Veteran has a current diagnosis of an acquired psychiatric disorder.  VA and private treatment records dated from September 2003 to March 2012 show that the Veteran received intermittent treatment for various psychiatric disorders, to include bipolar disorder and anxiety disorder, but that she had confirmed DSM-IV Axis I diagnoses of PTSD, major depressive disorder, and adjustment disorder.  Indeed, VA medical records reveal that the Veteran was hospitalized from November 2, 2004 to November 8, 2004 for adjustment disorder, from August 26, 2005 to September 1, 2005 for major depressive disorder, and from April 19, 2009 to April 24, 2009 for major depressive disorder and PTSD.    

The Board also finds that the evidence shows that the Veteran had in-service evidence of a stressor.  The Veteran contends that all of her current psychiatric conditions are due to in-service sexual assaults by her drill instructor that occurred from October 1981 to November 1981 during her basic training.  At her March 2012 Board hearing, the Veteran testified that although she had been afraid to directly seek psychiatric treatment in service right after her rapes, the number of rapes she endured had caused her to have "female problems" afterwards.  As a result, she had repeatedly sought in-service treatment for abdominal and pelvic pain after the rapes.  She indicated that in seeking treatment for abdominal and pelvic pain, she was "crying out for help" and hoped that the physicians who were treating her symptoms would recognize "what [she] needed."  The Veteran also reported that she had a nervous breakdown in 1984 and that she received treatment for this at Womack Army Hospital.  However, the Veteran stated that when she tried to obtain these records, she was informed that they were no longer available because the facility destroyed medical records after 5 years.  The Board notes that service treatment records from the Veteran's first period of honorable active service confirm that she received treatment, including gynecological treatment, for abdominal pain, pelvic pain, dysuria, trichomonas, pelvic inflammatory disease, and rule out entrapment of uterus in January 1982, April 1982, July 1982, September 1982, April 1983, May 1983, June 1983, July 1983, September 1983, and January 1984.  

Additionally, lay statements from the Veteran's former fellow service members, including March 2012 hearing testimony from the Veteran's former roommate, reveal that the Veteran underwent behavioral changes during service and confirm that the Veteran subsequently had a nervous breakdown in service and underwent psychiatric hospitalization.  Specifically, the Veteran's friends reported that when the Veteran initially arrived at their duty station, she was a vibrant and happy person that was well-liked by everyone.  However, she later became withdrawn, hostile, edgy, irritable, and depressed with periods of uncontrollable crying.  She also started drinking excessively, missing work, showing genuine hatred for men, and refusing to participate in any group activities with other co-workers.  The Veteran's friends indicated that later in service, she confided in them that her drill instructor had raped her.  The Veteran's roommate testified that the Veteran's behavioral changes occurred after the Veteran's attacker was transferred to their unit in Fort Bragg in 1984.  She reported that it was then that the Veteran confided in her that she had been sexually assaulted by her drill instructor.  The Veteran's former roommate stated that she informed the Veteran that she had also been sexually assaulted during basic training.  

The Board finds, giving the Veteran the benefit of the doubt, that, due to the evidence in her service treatment records documenting abdominal and pelvic problems as well as the lay evidence corroborating that the Veteran had behavioral changes after her alleged sexual assaults, it is at least as likely as not that the Veteran was sexually assaulted during her period of active service.  Accordingly, the Board finds that the Veteran's cited stressors of sexual assault are corroborated.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's current psychiatric disability is attributable to her military sexual trauma.  VA treatment records dated as early as September 2003 show that the Veteran was noted to be treated for PTSD and depression and that she was a military sexual trauma Veteran.  An October 2003 VA treatment record indicated that the Veteran was exhibiting numerous symptoms of PTSD and that she had a history consistent with military sexual trauma.  In a December 2004 letter from the Veteran's treating physician at the VA PTSD Clinic (PCT) in Memphis, Tennessee, the Veteran was noted to have been initially referred to PCT in December 2003 by the inpatient psychiatry unit where she had been a recent patient.  The physician stated that based on the Veteran's trauma history, she had been diagnosed with PTSD and major depression and that she currently experienced increased PTSD symptoms related to being raped 23 years ago.  The Board acknowledges that the Veteran has also received treatment for other variously diagnosed psychiatric disorders, to include bipolar disorder, anxiety disorder, and adjustment disorder during the course of her appeal.

In reviewing the totality of the evidence, the Board determines that with the resolution of all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, anxiety disorder, bipolar disorder, and adjustment disorder, is warranted.  In this context, the Veteran's contention that her psychiatric disability was caused by personal assaults in service is both support and opposed by her extensive medical record.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's psychiatric disability, variously diagnosed as PTSD, major depressive disorder, anxiety disorder, bipolar disorder, and adjustment disorder, was caused by personal assaults that occurred in service.  Accordingly, the appeal is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claims of entitlement to service connection for PTSD and depression are reopened.

Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, anxiety disorder, bipolar disorder, and adjustment disorder, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


